     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 1 of 8


                                                                    Pages 1-8


 1                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2                          SAN FRANCISCO DIVISION

 3

 4   UNITED STATES OF AMERICA,    )       Case No.   19-xr-90770-EDL-1
                                  )
 5               Plaintiff,       )       San Francisco, California
                                  )       Friday, August 23, 2019
 6        vs.                     )
                                  )
 7   STEVEN DONZIGER,             )
                                  )
 8               Defendant.       )
     _____________________________)
 9

10
                         TRANSCRIPT OF BOND HEARING
11               BEFORE THE HONORABLE ELIZABETH D. LAPORTE
                       UNITED STATES MAGISTRATE JUDGE
12

13   APPEARANCES:

14   For Plaintiff:                  ALEXANDRA J. SHEPARD, ESQ.
                                     U.S. Attorney’s Office
15                                   450 Golden Gate Avenue, 11th Floor
                                     San Francisco, California 94102
16                                   (415) 436-6767

17   For Defendant:                  DAVID W. RIZK, ESQ.
                                     Office of the Federal Public Defender
18                                   1301 Clay Street, Suite 1350N
                                     Oakland, California 94612-5254
19                                   (510) 637-3500

20   Transcription Service:          Peggy Schuerger
                                     Ad Hoc Reporting
21                                   2220 Otay Lakes Road
                                     Suite 502-85
22                                   Chula Vista, California 91915
                                     (619) 236-9325
23

24

25   Proceedings recorded by electronic sound recording; transcript
     produced by transcription service.
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 2 of 8


                                                                                   2


 1    SAN FRANCISCO, CALIFORNIA          FRIDAY, AUGUST 23, 2019      1:42 P.M.

 2                                       --oOo--

 3               THE CLERK:      Calling Case 19-xr-90770, USA v. Donziger.

 4               MS. SHEPARD:      Alexandra Shepard for the United States

 5   with the U.S. Attorney’s Office for the Northern District of

 6   California, Your Honor.

 7               MR. RIZK:      Good afternoon, Your Honor.         David Rizk on

 8   behalf of Mr. Twist, the surety in this matter.

 9               MR. TWIST:      I’m Basil Twist.

10               THE COURT:      And this is a bond in U.S. v. Donziger?

11               MR. RIZK:      Correct.

12               THE   COURT:      And    what   is   your   relationship   to   Mr.

13   Donziger?

14               MR. TWIST:     He’s just a personal friend.        Known him for

15   20 years.

16               THE COURT:       Okay.      All right.       And maybe you can

17   summarize -- this is the first time I’m seeing the documents so,

18   unfortunately, I didn’t see them beforehand, so to explain what

19   they are.    It looks like it’s posting security, but go ahead.

20               MS. SHEPARD:      That’s right, Your Honor.         And this is

21   also the first time I’ve seen it as well.           But my understanding is

22   that the -- Mr. Twist is posting a -- is co-signing a personal

23   appearance bond on behalf of Steven Donziger who’s been charged

24   under an order to show cause with criminal contempt in violation

25   of 18 U.S. Code 4013(n)(2) (ph).            So this is a case out of the
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 3 of 8


                                                                          3


 1   Southern District of New York.

 2              THE COURT:     Okay.    And what are the maximum potential

 3   penalties for this contempt?

 4              MS. SHEPARD:     Per the statute, Your Honor, there are

 5   actually no maximum penalties per se.       At the Court’s discretion,

 6   the Court can impose a fine or imprisonment for violations of this

 7   statute.

 8              THE COURT:   All right.     And I understand he’s not being

 9   asked to post anything, but he would be signing a bond -- and is

10   it the amount of $800,000?

11              MS. SHEPARD:    That’s correct, Your Honor.

12              THE COURT:   Okay.     So what that means is you -- although

13   you don’t have to put up any cash or property, if the Defendant

14   fails to obey all the conditions of release, then the Government

15   can seek to recover up to that amount from you, for example, by

16   garnishing bank accounts or any other lawful means.

17        And there are conditions here -- not violate any laws --

18   federal, state, or local; cooperate in the collection of DNA

19   sample, if authorized; advise the Court or Pretrial Services

20   before making any change in his place of residence or telephone

21   number; and appear in court as required.            And, if convicted,

22   surrender and serve any sentence the Court imposed.

23        So do you understand what that entails for you potentially?

24              MR. TWIST:    Yes.

25              THE COURT:    All right.
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 4 of 8


                                                                             4


 1                MR. TWIST:   I do.

 2                MS. SHEPARD:      Your Honor, may I interrupt for one

 3   second?

 4                THE COURT:   Yes.

 5                MS. SHEPARD: I believe it’s possible that Mr. Twist may

 6   actually be the owner of the property that’s --

 7                MR. TWIST:   Yes.

 8                MS. SHEPARD:    -- being proposed for the bond.

 9                THE COURT:   Okay.     Well, see, I -- this is really --

10                MR. TWIST:   My understanding is that I’m putting up my

11   residence.

12                THE COURT:   Okay.     Well, all right.

13                MR. TWIST:     And there would be a lien against it for

14   that.

15                THE COURT:     That’s really an important difference and

16   I’m glad you understand it.         Where is that?     I mean, I wish I’d

17   gotten the paperwork ahead of time, which I didn’t.            It doesn’t

18   say.    Okay.   Well, it’s very unclear to me.

19           So, yes, the property.       So I take it -- what property is

20   that?

21                MR. TWIST:   It’s my residence.

22                THE COURT:     Okay.   And that has -- you estimate that

23   that has at least $800,000 in terms of mortgage-free value?

24                MR. TWIST:   Yes.

25                THE COURT:   All right.    And so you can help him -- he’s
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 5 of 8


                                                                             5


 1   got to put the documents somehow.

 2              MS. SHEPARD:    Precisely.

 3              THE COURT:     So the way we do it is we take the title

 4   documents and so on, give them to the Clerk of the Court.

 5              MR. RIZK:    My office will help him with that.

 6              THE COURT:    All right.

 7              MR. RIZK:    If we can set a schedule to give us some time

 8   to accomplish that.

 9              THE COURT:    Yeah.   I don’t know -- do we have -- did the

10   Court want any particular schedule?

11              MS. SHEPARD:      Well, Your Honor, it looks like the

12   Defendant has until today to get a co-signer on his bond.

13              THE COURT:     Well, he can sign it but as far as today,

14   that’s fine, but his actual posting of the documents for his

15   property to be "posted" is --

16              MR. RIZK:    It takes some time --

17              THE COURT:    Yeah.   I don’t know --

18              MR. RIZK:    -- and it typically takes us up to around two

19   weeks to -- to post --

20              THE COURT:    I think that’s pretty normal.

21              MR. RIZK:    -- a lien with the Clerk’s Office.         That’s

22   right.

23              THE COURT:    So --

24              MR. RIZK:    But we can sign the paperwork today.

25              THE COURT:    All right.    Well, that’s fine.      And if the
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 6 of 8


                                                                           6


 1   New York court has any further things to say about that, that’s

 2   their issue ’cause I didn’t get told.        So -- all right.

 3        So I’m not -- so -- and I should just again tell you that

 4   it’s a voluntary act to serve as a surety.           If you change your

 5   mind, you can come back to court just like this, probably another

 6   judge, but in open court and say you don’t want to do it anymore

 7   and the court will relieve you of it.

 8        But unless and until you do that, those are the possible

 9   risks for you if he fails to comply.

10              MR. TWIST:    Yeah.    If I were to sign it and I’d do it,

11   obviously the incentive --

12              THE COURT:    He might get his release revoked or maybe

13   he’d find somebody else but, yes, it could --

14              MR. TWIST:    Yeah.

15              THE COURT:     -- it could certainly result in him not

16   being free --

17              MR. TWIST:    Right.

18              THE COURT:   -- in any case.    But if you decided that you

19   didn’t trust him anymore or for some other reason you needed the

20   property, you can come back to the Court.

21              MR. TWIST:    That’s a process that I would -- since I

22   have your card and --

23              MR. RIZK:    Yes.     You can contact me if you want -- if

24   you want to get out from under the bond and ultimately you’ll need

25   your property released whenever the bond is resolved.
     Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 7 of 8


                                                                                 7


 1              THE COURT:    Right.

 2              MR. TWIST:    Yes.

 3              THE COURT:   And that’s something that’s again -- if all

 4   these charges get resolved, then at some point that gets released,

 5   but that’s -- we’re getting ahead of ourselves here.

 6              MR. RIZK:    Yes.

 7              THE COURT:    All right.    Go ahead and sign.

 8              MR. RIZK:    You can sign right there and date it.

 9              MR. TWIST:    Here?

10              MR. RIZK:    Yep.      It’s the 23rd.    Tender that to the

11   Court.

12              THE COURT:    All right.    Okay.   Very good.      Thank you.

13              MS. SHEPARD:    Thank you, Your Honor.

14              MR. RIZK:    Okay.    Thank you, Your Honor.

15              MR. TWIST:    Thank you, Your Honor.

16              THE COURT:    You’re welcome.

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //
Case 3:19-xr-90770-EDL Document 5 Filed 08/29/19 Page 8 of 8
